Execution Copy

AVISCAR INC.
- and -
BUDGETCAR INC.
- and -
ZIPCAR CANADA INC.
- and -
WTH CAR RENTAL ULC
as Rental ULC
- and -
WTH FUNDING LIMITED PARTNERSHIP
as Funding LP
- and -
BNY TRUST COMPANY OF CANADA
as Indenture Trustee
- and -
BAY STREET FUNDING TRUST
as Series 2010-1 Note Purchaser
- and -
CANADIAN MASTER TRUST
as Series 2010-2 Note Purchaser
- and -
AVIS BUDGET CAR RENTAL, LLC
as Parent



--------------------------------------------------------------------------------


AVIS BUDGET SECURITIZATION
FOURTH GLOBAL AMENDMENT


--------------------------------------------------------------------------------

August 21, 2013


FOURTH GLOBAL AMENDMENT


THIS FOURTH GLOBAL AMENDMENT is made as of August 21, 2013.
AMONG:
AVISCAR INC.
– and –
BUDGETCAR INC.
– and –
ZIPCAR CANADA INC.

(“Zipcar”)
– and –
WTH FUNDING LIMITED PARTNERSHIP, a limited partnership formed under the laws of
the Province of Ontario (“Funding LP”)
– and –
WTH CAR RENTAL ULC, an unlimited liability company formed under the laws of the
Province of Alberta (“Rental ULC”)
– and –
BNY TRUST COMPANY OF CANADA, a trust company incorporated under the laws of
Canada, in its capacity as Indenture Trustee under the Indenture

(the “Indenture Trustee”)
– and –
MONTREAL TRUST COMPANY OF CANADA, a trust company incorporated under the laws of
Canada, in its capacity as trustee of BAY STREET FUNDING TRUST, a trust
established under the laws of the Province of Ontario, in its capacity as a
Noteholder

(the “Series 2010-1 Noteholder”)
– and –
BNY TRUST COMPANY OF CANADA, a trust company incorporated under the laws of
Canada, in its capacity as trustee of CANADIAN MASTER TRUST, a trust established
under the laws of the Province of Ontario, in its capacity as a Noteholder

(the “Series 2010-2 Noteholder”)
– and –
AVIS BUDGET CAR RENTAL, LLC
(the “Parent”)


WHEREAS Rental ULC and the Indenture Trustee are parties to a Trust Indenture
dated as of August 26, 2010 (the “Indenture”);
WHEREAS Rental ULC, Funding LP, as administrator, and the Indenture Trustee are
parties to a Supplement to the Indenture in respect of Series 2010-1 dated as of
August 26, 2010 (the “Series 2010-1 Indenture Supplement”);
WHEREAS Rental ULC, Funding LP, as administrator, and the Indenture Trustee are
parties to a Supplement to the Indenture in respect of Series 2010-2 dated as of
August 26, 2010 (the “Series 2010-2 Indenture Supplement”);
WHEREAS Rental ULC, Aviscar Inc., Budgetcar Inc., Funding LP and Bay Street
Funding Trust are parties to a Note Purchase Agreement dated as of August 26,
2010 (the “Series 2010-1 Note Purchase Agreement”);
WHEREAS Rental ULC, Aviscar Inc., Budgetcar Inc., Funding LP and Canadian Master
Trust are parties to a Note Purchase Agreement dated as of August 26, 2010 (the
“Series 2010-2 Note Purchase Agreement”);
WHEREAS Rental ULC, Funding LP, as administrator, and the Indenture Trustee are
parties to a Supplement to the Indenture in respect of Series 2011-1 dated as of
March 17, 2011 (the “Series 2011-1 Indenture Supplement”);
WHEREAS Rental ULC, Funding LP, as administrator, and the Indenture Trustee are
parties to a Supplement to the Indenture in respect of Series 2012-1 dated as of
December 11, 2012 (the “Series 2012-1 Indenture Supplement”);
WHEREAS Rental ULC, the Administrator and the Indenture Trustee are parties to
an Administration Agreement dated as of August 26, 2010 (the “Administration
Agreement”);
WHEREAS Rental ULC, Funding LP and the Indenture Trustee are parties to a Master
Motor Vehicle Lease Agreement dated as of August 26, 2010 (the “Master Lease
Agreement”);
WHEREAS the Parent provided a guarantee to the Indenture Trustee as of August
26, 2010 in respect of the Series 2010-1 Indenture Supplement (the “Series
2010-1 Parent Guarantee”);
WHEREAS the Parent provided a guarantee to the Indenture Trustee as of August
26, 2010 in respect of the Series 2010-2 Indenture Supplement (the “Series
2010-2 Parent Guarantee”);
WHEREAS Funding LP and the Indenture Trustee are parties to a security agreement
dated as of August 26, 2010 (the “Funding LP Security Agreement”);
WHEREAS the Parent provided a guarantee to the Indenture Trustee as of March 17,
2011 in respect of the Series 2011-1 Indenture Supplement (the “Series 2011-1
Parent Guarantee”);
WHEREAS the Parent provided a guarantee to the Indenture Trustee as of December
11, 2012 in respect of the Series 2012-1 Indenture Supplement (the “Series
2012-1 Parent Guarantee” and, together with the Series 2010-1 Parent Guarantee,
the Series 2010-2 Parent Guarantee and the Series 2011-1 Parent Guarantee, the
“Parent Guarantees”);
WHEREAS the parties hereto (together with certain other parties, excluding
Zipcar) made certain amendments to the Series 2010-1 Indenture Supplement and
the Series 2010-2 Indenture Supplement (as well as certain other Transaction
Documents) pursuant to a Global Amendment made as of February 17, 2011;
WHEREAS the parties hereto (together with certain other parties, excluding
Zipcar) made certain amendments to the Series 2010-1 Indenture Supplement, the
Series 2010-2 Indenture Supplement, the Series 2010-1 Note Purchase Agreement
and the Series 2010-2 Note Purchase Agreement pursuant to a Second Global
Amendment made as of August 22, 2011;
WHEREAS the parties hereto (excluding Zipcar) made certain additional amendments
to the Indenture, the Series 2010-1 Indenture Supplement, the Series 2010-2
Indenture Supplement, the Series 2011-1 Indenture Supplement, the Series 2010-1
Note Purchase Agreement and the Series 2010-2 Note Purchase Agreement pursuant
to a Third Global Amendment made as of November 27, 2012;
WHEREAS the parties hereto wish to make certain additional amendments to the
Indenture, the Series 2010-1 Indenture Supplement, the Series 2010-2 Indenture
Supplement, the Series 2011-1 Indenture Supplement, the Series 2012-1 Indenture
Supplement, the Administration Agreement, the Series 2010-1 Note Purchase
Agreement, the Series 2010-2 Note Purchase Agreement, the Parent Guarantees and
the Master Lease Agreement in accordance with Sections 13.1(a)(i), 13.1(b) and
13.2 of the Indenture and Section 5.6(e) of each of the Series 2010-1 Indenture
Supplement and the Series 2010-2 Indenture Supplement;
WHEREAS the applicable Rating Agencies have been provided with prior written
notice of the amendments herein provided in accordance with Sections 13.1(a)(i),
13.1(b) and 13.2 of the Indenture and Section 5.6(e) of each of the Series
2010-1 Indenture Supplement and the Series 2010-2 Indenture Supplement; and
WHEREAS the Parent joins as a party hereto for the purpose of amending the
Parent Guarantees and for the purpose of providing its consent, confirmation and
acknowledgement under Section 2.6 of this Agreement.
NOW THEREFORE in consideration of the foregoing and of the mutual covenants and
agreements contained in this Amendment and other good and valuable
consideration, the receipt and sufficiency of which are acknowledged, the
parties hereto hereby agree as follows:
ARTICLE 1
INTERPRETATION
1.1
Definitions

Terms used herein which are defined in the Indenture, either directly or by
reference therein, have the meanings assigned to them in the Indenture unless
otherwise defined herein. In this Amendment:
“Amendment” means this Fourth Global Amendment;
“Note Purchase Agreements” means the Series 2010-1 Note Purchase Agreement and
the Series 2010-2 Note Purchase Agreement; and
“Supplements” means the Series 2010-1 Indenture Supplement, the Series 2010-2
Indenture Supplement, the Series 2011-1 Indenture Supplement and the Series
2012-1 Indenture Supplement.
1.2
Headings

The inclusion of headings in this Amendment is for convenience of reference only
and shall not affect the construction or interpretation hereof.
1.3
References to Articles and Sections

Whenever in this Amendment a particular Article, section or other portion
thereof is referred to, unless otherwise indicated, such reference pertains to
the particular Article, section or portion thereof contained herein.
1.4
Governing Law

This Amendment is governed by and shall be construed in accordance with the laws
of the Province of Ontario and the laws of Canada applicable therein. Each party
hereto irrevocably submits to the jurisdiction of the courts of competent
jurisdiction in the Province of Ontario in respect of any action or proceeding
relating in any way to this Amendment. The parties hereto shall not raise any
objection to the venue of any proceedings in any such court, including the
objection that the proceedings have been brought in an inconvenient forum.
ARTICLE 2    
AMENDMENTS
2.1
Amendments to the Supplements

The Supplements are hereby amended as set forth in this Section 2.1:
(a)
The definition of “Avis or Budget System Member” in Section 1.1 of each of the
Series 2010-1 Indenture Supplement and the Series 2010-2 Indenture Supplement is
hereby removed and replaced with the following:

“Avis or Budget System Member” means a licensee of Avis, Budget or Zipcar or one
of the Affiliates of Avis, Budget or Zipcar authorized to operate its own rental
vehicle business in Canada under the “Avis”, “Budget” or “Zipcar” name.
(b)
The definition of “Avis or Budget System Member” in Section 1.1 of each of the
Series 2011-1 Indenture Supplement and the Series 2012-1 Indenture Supplement is
hereby removed and replaced with the following:

“Avis or Budget System Member” means a licensee of Avis, Budget or Zipcar or any
Affiliate of Avis, Budget or Zipcar.
(c)
The definition of “Licensee Vehicle Assignment Agreement” in Section 1.1 of the
Series 2011-1 Indenture Supplement is hereby removed and replaced with the
following:

“Licensee Vehicle Assignment Agreement” means, where the vendor is Avis, Budget
or Zipcar, an agreement to be entered into between Rental ULC and Avis, Budget
or Zipcar, as applicable, (or between Rental ULC and Funding LP if Funding LP
has first entered into an agreement with Avis, Budget or Zipcar as vendor and
Funding LP as purchaser) and where the vendor is an Avis or Budget System
Member, an agreement to be entered into between Rental ULC and such Avis or
Budget System Member (or between Rental ULC and Funding LP if Funding LP has
first entered into an agreement with such Avis or Budget System Member as vendor
and Funding LP as purchaser), each agreement in respect of which the Rating
Agency Condition has been satisfied.
(d)
The definition of “Licensee Vehicle Assignment Agreement” in Section 1.1 of the
Series 2012-1 Indenture Supplement is hereby removed and replaced with the
following:

“Licensee Vehicle Assignment Agreement” means, where the vendor is Avis, Budget
or Zipcar, an agreement to be entered into between Rental ULC and Avis, Budget
or Zipcar, as applicable, (or between Rental ULC and Funding LP if Funding LP
has first entered into an agreement with Avis, Budget or Zipcar as vendor and
Funding LP as purchaser) and where the vendor is an Avis or Budget System
Member, an agreement to be entered into between Rental ULC and such Avis or
Budget System Member (or between Rental ULC and Funding LP if Funding LP has
first entered into an agreement with such Avis or Budget System Member as vendor
and Funding LP as purchaser).
(e)
The definition of “Licensee Vehicles” in Section 1.1 of each of the Series
2010-1 Indenture Supplement and the Series 2010-2 Indenture Supplement is hereby
removed and replaced with the following:

“Licensee Vehicles” means any Vehicles owned by (a) Avis or Budget System
Members; or (b) Avis, Budget or Zipcar where such Vehicles have been acquired,
directly or indirectly, by Avis, Budget or Zipcar from Avis or Budget System
Members.
(f)
The definition of “Licensee Vehicles” in Section 1.1 of each of the Series
2011-1 Indenture Supplement and the Series 2012-1 Indenture Supplement is hereby
removed and replaced with the following:

“Licensee Vehicles” means any Vehicles owned by (a) Avis or Budget System
Members; or (b) Avis, Budget or Zipcar where such Vehicles have been acquired,
directly or indirectly, by Avis, Budget or Zipcar from Avis or Budget System
Members.
(g)
Section 5.4(b) of the Series 2011-1 Indenture Supplement is hereby removed and
replaced with the following:

In buying Vehicles for Rental ULC, other than pursuant to the Funding/Rental
Purchase Agreement, Rental ULC shall (i) buy only Vehicles produced by
Manufacturers and only of the Model Year corresponding to the current Purchasing
Year or the two Model Years prior to the current Purchasing Year; (ii) buy
Vehicles only from (A) Approved Dealers or Manufacturers, or (B) Avis or Budget
System Members, Funding LP or Avis, Budget or Zipcar, in each case pursuant to a
Licensee Vehicle Assignment Agreement in respect of which the Rating Agency
Condition, and any other conditions precedent specified in the Indenture
Supplement of any other outstanding Series or Classes of Notes which have not
been waived by the requisite Noteholders for such other Series or Class of
Notes, have been satisfied and, in the case of Used Vehicles only, (C) any
nationally recognized automobile auction company (“Auction Company”) in the
United States or Canada that is approved to sell Vehicles for Manufacturers, and
(D) any finance company affiliated with a Manufacturer (“Approved Finance
Company”); (iii) in the case of Vehicles (other than Used Vehicles), buy from
Manufacturers and Approved Dealers only and only against a Manufacturer's
invoice; (iv) buy from Avis or Budget System Members or Avis, Budget or Zipcar
pursuant to a Licensee Vehicle Assignment Agreement only Vehicles that were new
Vehicles when purchased by the relevant licensee or that were Used Vehicles
purchased by such licensee from an Auction Company or an Approved Finance
Company and that have had no other intermediate owners (except for Avis, Budget
or Zipcar or Affiliates of the relevant Avis or Budget System Member) and in
respect of which the Manufacturer's invoice of the relevant licensee is
delivered; (v) buy Vehicles for a purchase price that is (A) in the case of
Program Vehicles that are not Used Vehicles, equal to the Original Book Value,
and in the case of Program Vehicles that are Used Vehicles, equal to the
depreciated value ascribed to each Vehicle as at the date of such purchase
pursuant to the applicable Repurchase Agreement, with a reasonable allowance for
age, mileage and damage to such Vehicle, and (B) in the case of Non-Program
Vehicles, the fair market value of each Vehicle (which in the case of Vehicles
purchased from Avis or Budget System Members or Avis, Budget or Zipcar or
pursuant to a Licensee Vehicle Assignment Agreement shall approximate the
original cash purchase price paid by the relevant Avis or Budget System Member
or Avis, Budget or Zipcar, as applicable, for such Vehicle less depreciation at
a rate in accordance with Canadian GAAP but in no event less than 2% per month
applied on a straight line basis, with a reasonable allowance for age, mileage
and damage to such Vehicle); and (vi) ensure that, subject to Section 2.5 of the
Funding/Rental Purchase Agreement, the title to all Vehicles bought for Rental
ULC is registered in the name of Rental ULC.
(h)
Section 5.4(b) of the Series 2012-1 Indenture Supplement is hereby removed and
replaced with the following:

In buying Vehicles for Rental ULC, other than pursuant to the Funding/Rental
Purchase Agreement, Rental ULC shall (i) buy only Vehicles produced by
Manufacturers and only of the Model Year corresponding to the current Purchasing
Year or the two Model Years prior to the current Purchasing Year; (ii) buy
Vehicles only from (A) Approved Dealers or Manufacturers, or (B) Avis or Budget
System Members, Funding LP or Avis, Budget or Zipcar, in each case, pursuant to
a Licensee Vehicle Assignment Agreement in respect of which the Rating Agency
Condition, and any other conditions precedent specified in the Indenture
Supplement of any other outstanding Series or Classes of Notes which have not
been waived by the requisite Noteholders for such other Series or Class of
Notes, have been satisfied provided that for any purchase where the aggregate
purchase price of the Vehicles subject to such purchase is less than $25,000,000
then the Rating Agency Condition need not be satisfied but 10 Business Days’
prior written notice of such purchase shall have been provided to the Rating
Agency and, in the case of Used Vehicles only, (C) any nationally recognized
automobile auction company (“Auction Company”) in the United States or Canada
that is approved to sell Vehicles for Manufacturers, and (D) any finance company
affiliated with a Manufacturer (“Approved Finance Company”); (iii) in the case
of Vehicles (other than Used Vehicles), buy from Manufacturers and Approved
Dealers only and only against a Manufacturer's invoice; (iv) buy from Avis or
Budget System Members or Avis, Budget or Zipcar pursuant to a Licensee Vehicle
Assignment Agreement only Vehicles that were new Vehicles when purchased by the
relevant licensee or that were Used Vehicles purchased by such licensee from an
Auction Company or an Approved Finance Company and that have had no other
intermediate owners (except for Avis, Budget or Zipcar or Affiliates of the
relevant Avis or Budget System Member) and in respect of which the
Manufacturer's invoice of the relevant licensee is delivered; (v) buy Vehicles
for a purchase price that is (A) in the case of Program Vehicles that are not
Used Vehicles, equal to the Original Book Value, and in the case of Program
Vehicles that are Used Vehicles, equal to the depreciated value ascribed to each
Vehicle as at the date of such purchase pursuant to the applicable Repurchase
Agreement, with a reasonable allowance for age, mileage and damage to such
Vehicle, and (B) in the case of Non-Program Vehicles, the fair market value of
each Vehicle (which in the case of Vehicles purchased from Avis or Budget System
Members or Avis, Budget or Zipcar or pursuant to a Licensee Vehicle Assignment
Agreement shall approximate the original cash purchase price paid by the
relevant Avis or Budget System Member or Avis, Budget or Zipcar, as applicable,
for such Vehicle less depreciation at a rate in accordance with Canadian GAAP
but in no event less than 2% per month applied on a straight line basis, with a
reasonable allowance for age, mileage and damage to such Vehicle); and (vi)
ensure that, subject to Section 2.5 of the Funding/Rental Purchase Agreement,
the title to all Vehicles bought for Rental ULC is registered in the name of
Rental ULC.
(i)
Section 5.4(e) of the Series 2010-1 Indenture Supplement is hereby removed and
replaced with the following:

Rental ULC shall notify each Series 2010-1 Noteholder and each Rating Agency
forthwith upon learning of the occurrence of any material adverse change in the
financial condition or operations of Avis, Budget, Zipcar or Rental ULC or of
the occurrence of any Series 2010-1 Early Amortization Event (other than the
events described in Section 6.1(d)).
(j)
Section 5.4(e) of the Series 2010-2 Indenture Supplement is hereby removed and
replaced with the following:

Rental ULC shall notify each Series 2010-2 Noteholder and each Rating Agency
forthwith upon learning of the occurrence of any material adverse change in the
financial condition or operations of Avis, Budget, Zipcar or Rental ULC or of
the occurrence of any Series 2010-2 Early Amortization Event (other than the
events described in Section 6.1(d)).
(k)
The second paragraph of Section 5.4(f) of the Series 2010-1 Indenture Supplement
is hereby removed and replaced with the following:

The Administrator will deliver to the Series 2010-1 Noteholders and the
Indenture Trustee, within 60 days of the end of each of the first three (3)
fiscal quarters of each fiscal period of Avis Budget Car Rental Canada ULC, a
copy of the unaudited income and cash flow statements and the unaudited balance
sheet of Avis Budget Car Rental Canada ULC (which shall include as a
supplemental schedule the unaudited balance sheet and income statement for each
of Rental ULC, Funding LP, Avis and Budget (the “Supplemental Schedule”) and
shall also include similar supplemental information for Zipcar (the
“Supplemental Information”)) as at and for the period then ended and, as soon as
available but not later than 120 days after the end of each fiscal period of
Avis Budget Car Rental Canada ULC, a copy of the audited income and cash flow
statements and the audited balance sheet of Avis Budget Car Rental Canada ULC,
including the Supplemental Schedule and Supplemental Information, as at and for
the period then ended.
(l)
The second paragraph of Section 5.4(f) of the Series 2010-2 Indenture Supplement
is hereby removed and replaced with the following:

The Administrator will deliver to the Series 2010-2 Noteholders and the
Indenture Trustee, within 60 days of the end of each of the first three (3)
fiscal quarters of each fiscal period of Avis Budget Car Rental Canada ULC, a
copy of the unaudited income and cash flow statements and the unaudited balance
sheet of Avis Budget Car Rental Canada ULC (which shall include as a
supplemental schedule the unaudited balance sheet and income statement for each
of Rental ULC, Funding LP, Avis and Budget (the “Supplemental Schedule”) and
shall also include similar supplemental information for Zipcar (the
“Supplemental Information”)) as at and for the period then ended and, as soon as
available but not later than 120 days after the end of each fiscal period of
Avis Budget Car Rental Canada ULC, a copy of the audited income and cash flow
statements and the audited balance sheet of Avis Budget Car Rental Canada ULC,
including the Supplemental Schedule and Supplemental Information, as at and for
the period then ended.
(m)
Section 5.5(b) of each of the Series 2010-1 Indenture Supplement and the Series
2010-2 Indenture Supplement is hereby removed and replaced with the following:

In buying Vehicles for Rental ULC, other than pursuant to the Funding/Rental
Purchase Agreement, Rental ULC shall (i) buy only Vehicles produced by
Manufacturers and only of the Model Year corresponding to the current Purchasing
Year or the two Model Years prior to the current Purchasing Year; (ii) buy
Vehicles only from (A) Approved Dealers or Manufacturers, or (B) Avis or Budget
System Members, Funding LP or Avis, Budget or Zipcar, in each case pursuant to a
Licensee Vehicle Assignment Agreement provided that for any purchase where the
aggregate purchase price of the Vehicles subject to such purchase is $25,000,000
or more then each of the conditions precedent in Schedule “C” shall be satisfied
and for all other purchases 10 Business Days’ prior written notice of such
purchase shall have been provided to each of the Rating Agencies and, in the
case of Used Vehicles only, (C) any nationally recognized automobile auction
company (“Auction Company”) in the United States or Canada that is approved to
sell Vehicles for Manufacturers, and (D) any finance company affiliated with a
Manufacturer (“Approved Finance Company”); (iii) in the case of Vehicles (other
than Used Vehicles), buy from Manufacturers and Approved Dealers only and only
against a Manufacturer's invoice; (iv) buy from Avis or Budget System Members or
Avis, Budget or Zipcar pursuant to a Licensee Vehicle Assignment Agreement only
Vehicles that were new Vehicles when purchased by the relevant licensee or that
were Used Vehicles purchased by such licensee from an Auction Company or an
Approved Finance Company and that have had no other intermediate owners (except
for Avis, Budget or Zipcar or Affiliates of the relevant Avis or Budget System
Member) and in respect of which the Manufacturer's invoice of the relevant
licensee is delivered; (v) buy Vehicles for a purchase price that is (A) in the
case of Program Vehicles, equal to the depreciated value ascribed to each
Vehicle as at the date of such purchase pursuant to the applicable Repurchase
Agreement, with a reasonable allowance for age, mileage and damage to such
Vehicle, and (B) in the case of Non-Program Vehicles, the fair market value of
each Vehicle (which in the case of Vehicles purchased from Avis or Budget System
Members or Avis, Budget or Zipcar or pursuant to a Licensee Vehicle Assignment
Agreement shall approximate the original cash purchase price paid by the
relevant Avis or Budget System Member or Avis, Budget or Zipcar, as applicable,
for such Vehicle less depreciation at a rate in accordance with Canadian GAAP
but in no event less than 2% per month applied on a straight line basis, with a
reasonable allowance for age, mileage and damage to such Vehicle); and (vi)
ensure that, subject to Section 2.5 of the Funding/Rental Purchase Agreement,
the title to all Vehicles bought for Rental ULC is registered in the name of
Rental ULC.
(n)
Section 6.1(c) of the Series 2010-1 Indenture Supplement is hereby removed and
replaced with the following:

the inaccuracy when made of a representation or warranty of Rental ULC, Avis,
Budget, Zipcar or Funding LP, as applicable, herein or in any other Transaction
Document which inaccuracy is reasonably likely to have a Material Adverse Effect
in respect of Rental ULC or Funding LP, provided that if such inaccuracy is
capable of being remedied, then it shall not constitute a Series 2010-1 Early
Amortization Event unless it remains unremedied for five Business Days after
receipt of written notice from the Indenture Trustee or a Series 2010-1
Noteholder;
(o)
Section 6.1(c) of the Series 2010-2 Indenture Supplement is hereby removed and
replaced with the following:

the inaccuracy when made of a representation or warranty of Rental ULC, Avis,
Budget, Zipcar or Funding LP, as applicable, herein or in any other Transaction
Document which inaccuracy is reasonably likely to have a Material Adverse Effect
in respect of Rental ULC or Funding LP, provided that if such inaccuracy is
capable of being remedied, then it shall not constitute a Series 2010-2 Early
Amortization Event unless it remains unremedied for five Business Days after
receipt of written notice from the Indenture Trustee or a Series 2010-2
Noteholder;
(p)
Section 6.1(c) of the Series 2011-1 Indenture Supplement is hereby removed and
replaced with the following:

the inaccuracy when made of a representation or warranty of Rental ULC, Avis,
Budget, Zipcar, or Funding LP, as applicable, herein or in any other Transaction
Document which inaccuracy is reasonably likely to have a Material Adverse Effect
in respect of Rental ULC or Funding LP, provided that if such inaccuracy is
capable of being remedied, then it shall not constitute a Series 2011-1 Early
Amortization Event unless it remains unremedied for five Business Days after
receipt of written notice from the Indenture Trustee;
(q)
Section 6.1(c) of the Series 2012-1 Indenture Supplement is hereby removed and
replaced with the following:

the inaccuracy when made of a representation or warranty of Rental ULC, Avis,
Budget, Zipcar, or Funding LP, as applicable, herein or in any other Transaction
Document which inaccuracy is reasonably likely to have a Material Adverse Effect
in respect of Rental ULC or Funding LP, provided that if such inaccuracy is
capable of being remedied, then it shall not constitute a Series 2012-1 Early
Amortization Event unless it remains unremedied for five Business Days after
receipt of written notice from the Indenture Trustee;
(r)
Section 6.1(d) of the Series 2010-1 Indenture Supplement is hereby removed and
replaced with the following:

the occurrence of a material adverse change since the date hereof in the
financial condition or operations of Rental ULC, Avis, Budget, Zipcar or Funding
LP which, in the opinion of a Series 2010-1 Noteholder, and which opinion has
been communicated in writing to Rental ULC, Avis, Budget and Zipcar and the
other Series 2010-1 Noteholders, could reasonably be expected to result in
Rental ULC, Funding LP, Avis, Budget or Zipcar (i) being unable to satisfy its
obligations hereunder or under the other Transaction Documents to which it is
party; or (ii) becoming subject to an Insolvency Event;
(s)
Section 6.1(d) of the Series 2010-2 Indenture Supplement is hereby removed and
replaced with the following:

the occurrence of a material adverse change since the date hereof in the
financial condition or operations of Rental ULC, Avis, Budget, Zipcar or Funding
LP which, in the opinion of a Series 2010-2 Noteholder, and which opinion has
been communicated in writing to Rental ULC, Avis, Budget and Zipcar and the
other Series 2010-2 Noteholders, could reasonably be expected to result in
Rental ULC, Funding LP, Avis, Budget or Zipcar (i) being unable to satisfy its
obligations hereunder or under the other Transaction Documents to which it is
party; or (ii) becoming subject to an Insolvency Event;
(t)
Section 6.1(d) of each of the Series 2011-1 Indenture Supplement and the Series
2012-1 Indenture Supplement is hereby removed and replaced with the following:

Avis, Budget or Zipcar failing to pay when due any obligation (the “underlying
obligation”) for a sum certain in excess of $20,000,000 and such failure
continuing for three Business Days after (i) written notice to Avis, Budget or
Zipcar, as applicable, from the party to whom the underlying obligation is owed
if there is no grace period applicable to the underlying obligation; or (ii) the
expiry of any grace period applicable to the underlying obligation;
(u)
Section 6.1(e) of each of the Series 2010-1 Indenture Supplement and the Series
2010-2 Indenture Supplement is hereby removed and replaced with the following:

Avis, Budget, Zipcar or Funding LP failing to pay when due any obligation (the
“underlying obligation”) for a sum certain in excess of $2,000,000 and such
failure continuing for three Business Days after (i) written notice to Avis,
Budget, Zipcar or Funding LP, as applicable, from the party to whom the
underlying obligation is owed if there is no grace period applicable to the
underlying obligation; or (ii) the expiry of any grace period applicable to the
underlying obligation;
2.2
Amendments to the Indenture

The Indenture is hereby amended as set forth in this Section 2.2:
(a)
The definition of “Affiliate” in Section 1.1 of the Indenture is hereby amended
by adding a reference to “Zipcar” immediately following the word “Budget, ”.

(b)
Section 1.1 of the Indenture is hereby amended by adding the following as a new
definition:

“Zipcar” means Zipcar Canada Inc., a corporation incorporated under the laws of
Canada, and its successors and assigns.
(c)
Section 10.1(d) of the Indenture is hereby removed and replaced with the
following:

the failure by Rental ULC, Funding LP, Avis, Budget, Zipcar or the Parent to
observe any covenant herein or in any other Transaction Document (other than as
provided for in Sections 10.1(a), (b) or (c)), which failure is reasonably
likely to have a Material Adverse Effect in respect of Rental ULC, Funding LP,
Avis, Budget, Zipcar or the Parent, provided that if such breach of covenant is
capable of being remedied, it shall not constitute an Event of Default unless it
remains unremedied for five Business Days after Rental ULC is provided with
written notice of such breach;
(d)
Section 10.1(e) of the Indenture is hereby removed and replaced with the
following:

an Insolvency Event occurs with respect to Rental ULC, Funding LP, Avis, Budget,
Zipcar or the Parent;
(e)
Section 14.2 of the Indenture is hereby removed and replaced with the following:

No recourse may be taken, directly or indirectly, with respect to the
obligations of Rental ULC for payments of principal of or interest on the Notes
against (i) any shareholder (or against any partner of any shareholder) of
Rental ULC, except as any such Person may have expressly agreed or (ii) Avis,
Budget or Zipcar, either directly or indirectly, as a result of Rental ULC
granting the Security Interest in Collateral pursuant to Section 4.1. No
recourse may be taken, directly or indirectly, against Funding LP to collect any
Inter-Company Loan made by Rental ULC in compliance with the Transaction
Documents.
2.3
Amendments to the Administration Agreement

The Administration Agreement is hereby amended as set forth in this Section
2.3:    
(a)
The definition of “General Partner” in Section 1.1 of the Administration
Agreement is hereby removed and replaced with the following:

“General Partner” means Avis, Budget or Zipcar, each a general partner of
Funding LP.


2.4
Addition of New Party and Amendments to the Note Purchase Agreements

Zipcar hereby agrees to become party to each of the Note Purchase Agreements and
to be bound by the terms thereof as if it were an original signatory thereto.
In addition, the Note Purchase Agreements are hereby amended as set forth in
this Section 2.4:
(a)
Section 2.2(a)(vii) in each of the Note Purchase Agreements is hereby removed
and replaced with the following:

each of the representations and warranties of Rental ULC, Funding LP, Avis,
Budget, Zipcar, and the Parent under all Transaction Documents shall be true and
correct in all material respects as if made on the Increase Date, unless such
representation and warranty is made specifically as of another date.
(b)
Section 4.2(b) in each of the Note Purchase Agreements is hereby removed and
replaced with the following:

The Note Purchaser shall not divulge, except to its agents, employees,
professional advisors, liquidity providers, trustees, prospective assignees, any
Replacement Administrator, the Back-up Administrator, the Liquidation Agent, the
Indenture Trustee, the Rating Agencies, or any prospective rating agencies on a
need to know basis or as required by law, the confidential business of Avis,
Budget, Zipcar, Funding LP or Rental ULC. Information shall not be confidential
for the purposes of this Section 4.2(b) if it becomes generally available to the
public from a source other than the Note Purchaser or becomes known to the Note
Purchaser from a source other than Avis, Budget, Zipcar, Funding LP or Rental
ULC and its representatives provided that such source, so far as is known to the
Note Purchaser, is not bound by a contractual or other obligation of
confidentiality to Avis, Budget, Zipcar, Funding LP or Rental ULC.
(c)
Section 4.3(e) in the Series 2010-1 Note Purchase Agreement is hereby removed
and replaced with the following:

Each of Avis, Budget and Zipcar covenant and agree that in its capacity as
general partner of Funding LP, it will perform, or cause Funding LP to perform,
the obligations of Funding LP under the Series 2010-1 Transaction Documents.
(d)
Section 4.3(e) in the Series 2010-2 Note Purchase Agreement is hereby removed
and replaced with the following:

Each of Avis, Budget and Zipcar covenant and agree that in its capacity as
general partner of Funding LP, it will perform, or cause Funding LP to perform,
the obligations of Funding LP under the Series 2010-2 Transaction Documents.
(e)
Section 4.3(f) in each of the Note Purchase Agreements is hereby removed and
replaced with the following:

Each of Avis, Budget and Zipcar covenant and agree that it shall not enter into
any Permitted Vehicle Transaction without the consent of the Note Purchaser,
such consent not to be unreasonably withheld.
(f)
Section 4.3(g) in each of the Note Purchase Agreements is hereby removed and
replaced with the following:

In the event that Avis, Budget or Zipcar generates any revenues by renting and
leasing Vehicles (other than Rental ULC Vehicles) obtained through a Permitted
Vehicle Transaction, each of Avis, Budget and Zipcar covenant and agree to track
such revenues and allocate them to their respective businesses accordingly
rather than allocating such revenues to the business of Funding LP.
(g)
Section 5.1 in each of the Note Purchase Agreements is hereby removed and
replaced with the following:

Without limiting any other rights which the Note Purchaser may have hereunder or
under Applicable Law, each of Avis, Budget and Zipcar hereby agrees to indemnify
the Note Purchaser and its trustees, employees, officers, directors, agents and
assigns (collectively, the “Indemnified Parties”) from and against any and all
damages, losses, claims, liabilities and related costs and expenses, including
reasonable legal fees and disbursements (all of the foregoing being collectively
referred to as “Indemnified Amounts”), awarded against or reasonably incurred by
any of the Indemnified Parties arising out of or as a result of a breach or
violation of any of the Transaction Documents by Avis, Budget, Zipcar, Funding
LP, or Rental ULC, excluding, however, damages, losses, claims, liabilities,
costs and expenses resulting from gross negligence or wilful misconduct on the
part of the Note Purchaser. The obligations of Avis, Budget and Zipcar under
this Section 5.1 shall survive any termination of any of the Transaction
Documents. Without limiting the generality of the foregoing, but subject to the
foregoing exclusion, each of Avis, Budget and Zipcar shall indemnify the
Indemnified Parties for Indemnified Amounts awarded or incurred as aforesaid
relating to or resulting from:
(a)    RELIANCE ON ANY REPRESENTATION, WARRANTY OR STATEMENT MADE BY AVIS,
BUDGET, ZIPCAR, FUNDING LP, OR RENTAL ULC (OR ANY OF THEIR RESPECTIVE OFFICERS)
UNDER, IN OR IN CONNECTION WITH ANY OF THE TRANSACTION DOCUMENTS, ANY OFFICER’S
CERTIFICATE OR ANY INFORMATION OR REPORT DELIVERED BY AVIS, BUDGET, ZIPCAR,
FUNDING LP, OR RENTAL ULC PURSUANT HERETO OR THERETO, WHICH SHALL HAVE BEEN
FALSE, INCORRECT OR INACCURATE IN ANY MATERIAL RESPECT WHEN MADE;
(b)    THE FAILURE BY AVIS, BUDGET, ZIPCAR, FUNDING LP, OR RENTAL ULC TO COMPLY
WITH ANY APPLICABLE LAW WITH RESPECT TO ANY RENTAL ULC VEHICLE OR THE
NON-CONFORMITY OF ANY VEHICLE RENTAL OR LEASING AGREEMENT OF FUNDING LP, IN
CONNECTION WITH ITS VEHICLE RENTAL AND LEASING BUSINESS, WITH ANY APPLICABLE
LAW;
(c)    ANY CLAIM FOR PERSONAL INJURY, DEATH, PROPERTY DAMAGE OR PRODUCT
LIABILITY WHICH MAY ARISE BY REASON OF, RESULT FROM OR BE CAUSED BY, OR RELATE
TO THE USE, OPERATION, MAINTENANCE OR OWNERSHIP OF, RENTAL ULC VEHICLES; AND
(d)    ANY FAILURE OF AVIS, BUDGET, ZIPCAR, FUNDING LP, OR RENTAL ULC TO PERFORM
ITS RESPECTIVE COVENANTS OR OBLIGATIONS IN ACCORDANCE WITH THE PROVISIONS OF ANY
OF THE TRANSACTION DOCUMENTS.
(h)
Section 5.3 in each of the Note Purchase Agreements is hereby removed and
replaced with the following:

At the request of the Note Purchaser, each of Avis, Budget and Zipcar shall, at
its expense, co-operate with the Note Purchaser in any action, suit or
proceeding brought by or against the Note Purchaser relating to any of the
transactions contemplated by any of the Transaction Documents or any Rental ULC
Vehicles (except for an action, suit or proceeding by one of the parties hereto
against another party hereto). In addition, each of Avis, Budget and Zipcar
agree to notify the Note Purchaser and the Note Purchaser agrees to notify Avis,
Budget and Zipcar, at Avis, Budget and Zipcar’s expense, promptly upon learning
of any pending or threatened action, suit or proceeding, if the judgment or
expenses of defending such action, suit or proceeding would be covered by
Section 5.1 (except for an action, suit or proceeding by one of the parties
hereto against another party hereto); provided, however, that if (a) Avis,
Budget or Zipcar shall have acknowledged that Section 5.1 would cover any
judgment or expenses in any action, suit or proceeding, and (b) in the sole
determination of the Note Purchaser, Avis, Budget or Zipcar, as applicable, has
the financial ability to satisfy such judgment or expenses, then Avis, Budget
and Zipcar shall each have the right, on behalf of the Note Purchaser but at the
expense of Avis, Budget and Zipcar, to defend such action, suit or proceeding
with counsel selected by Avis, Budget and Zipcar, and shall have sole discretion
as to whether to litigate, appeal or enter into an exclusively monetary
settlement.
(i)
Section 6.1(b) in each of the Note Purchase Agreements is hereby removed and
replaced with the following:

None of Rental ULC, Avis, Budget, Zipcar or Funding LP may sell, exchange,
transfer, assign, pledge, hypothecate or otherwise dispose of or subject to any
charge, lien, security interest or other encumbrance all or any interest herein
except with the consent of the Note Purchaser in its absolute discretion.
(j)
Section 6.5 in the Series 2010-1 Note Purchase Agreement is hereby amended by
adding after part (b) a new part (c) containing the following:

if to Zipcar, addressed to it at:
Zipcar Canada Inc.

1 Convair Drive East

Etobicoke, ON  M9W 6Z9
Attention:     Controller

Fax No.:      (416) 213-8505
with a copy to:
Avis Budget Car Rental, LLC

6 Sylvan Way

Parsippany, N.J.

USA 07054
Attention:     Treasurer

Fax No.:      (973) 496-3560

and
Attention:    Legal Department

Fax No.:    (973) 496-3444
and a copy to:
Avis Budget Group, Inc.

6 Sylvan Way

Parsippany, N.J.

USA 07054
Attention:     Treasurer

Fax No.:      (973) 496-3560
(k)
Section 6.5 in the Series 2010-1 Note Purchase Agreement is hereby amended by
changing part (a) “if to the Note Purchaser” to part (d), changing part (b) “if
to Rental ULC” to part (e) and changing part (c) “if to Funding LP” to part (f).

(l)
Section 6.5 in the Series 2010-2 Note Purchase Agreement is hereby amended by
adding after part (b) a new part (c) containing the following:

if to Zipcar, addressed to it at:
Zipcar Canada Inc.

1 Convair Drive East

Etobicoke, ON  M9W 6Z9
Attention:     Controller

Fax No.:      (416) 213-8505
with a copy to:
Avis Budget Car Rental, LLC

6 Sylvan Way

Parsippany, N.J.

USA 07054
Attention:     Treasurer

Fax No.:      (973) 496-3560

and
Attention:    Legal Department

Fax No.:    (973) 496-3444
and a copy to:
Avis Budget Group, Inc.

6 Sylvan Way

Parsippany, N.J.

USA 07054
Attention:     Treasurer

Fax No.:      (973) 496-3560
(m)
Section 6.5 in the Series 2010-2 Note Purchase Agreement is hereby amended by
changing part (c) “if to the Note Purchaser” to part (d), changing part (d) “if
to Rental ULC” to part (e) and changing part (e) “if to Funding LP” to part (f).

(n)
Section 6.8(a) in each of the Note Purchase Agreements is hereby removed and
replaced with the following:

Each of Rental ULC, Funding LP, Avis, Budget and Zipcar agrees that it shall not
institute against, or join any other Person in instituting against, the Note
Purchaser any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding or other proceedings under any Insolvency Legislation, until one year
and a day after the last maturing commercial paper note issued by the Note
Purchaser is paid.
(o)
Schedule B to each of the Note Purchase Agreements is hereby amended by adding
the words “Zipcar Inc.,” after the words “Aviscar Inc.,” on page 1 of such
schedule and by adding the word “Zipcar” after the word “Avis,” on page 2 of
such schedule.

2.5
Amendments to Master Lease Agreement

The Master Lease Agreement is hereby amended as set forth in this Section 2.5:
(a)
The definition of “Avis or Budget System Member” in Section 1.1 of the Master
Lease Agreement is hereby removed and replaced with the following:

“Avis or Budget System Member” means a licensee of the general partners of
Funding LP or one of the Affiliates of the general partners of Funding LP
authorized to operate its own rental vehicle business in Canada under the
“Avis”, “Budget” or “Zipcar” name.
(b)
The definition of “Funding LP Business Revenues” in Section 1.1 of the Master
Lease Agreement is hereby amended by deleting existing clause (e) and replacing
it with the following clauses:

(e)
charges incurred by customers of Funding LP as a result of the pass through to
such customers of: (i) airport concession fees imposed on Funding LP by certain
airports in respect of revenues of Funding LP being generated at such airports;
and (ii) other concession fees imposed on Funding LP by certain governmental
agencies or municipalities in respect of revenues of Funding LP; and

(f)
fees for driving record/insurance verification, application and membership fees;
damage fees and damage fee waiver fees; cancellation fees; fees or penalties
imposed on customers and other fees related to the rental of Leased Vehicles;

(c)
The definition of “Funding LP Business Vehicle Rental Agreement” in Section 1.1
of the Master Lease Agreement is hereby removed and replaced with the following:

“Funding LP Business Vehicle Rental Agreement” means the agreement pursuant to
which a general partner of Funding LP, as agent for an undisclosed principal
(namely Funding LP), rents Leased Vehicles to retail, commercial and leisure
customers substantially in the form of the agreements used by such general
partner for such purposes prior to the date hereof, or in the case of Zipcar,
prior to the date that it became a general partner of Funding LP.
(d)
Section 9.1(e) of the Master Lease Agreement is hereby removed and replaced with
the following:

Avis, Budget, Zipcar, or Funding LP failing to pay when due any obligation (the
“underlying obligation”) for a sum certain in excess of $20,000,000 and such
failure continuing for three (3) Business Days after (i) written notice to Avis,
Budget, Zipcar, or Funding LP, as applicable, from the party to whom the
underlying obligation is owed if there is no grace period applicable to the
underlying obligation; or (ii) the expiry of any grace period applicable to the
underlying obligation;
2.6
Amendments to the Parent Guarantees

The Parent hereby consents to: (a) the addition of Zipcar as a general partner
of Funding LP and the amendments made on the date hereof to the Funding LP
Partnership Agreement; (b) the addition of Zipcar as a party to the Note
Purchase Agreements; and (c) the amendments to the Supplements, the Indenture,
the Funding LP Security Agreement, Note Purchase Agreements, Administration
Agreement and the Master Lease Agreement effected by this Amendment and the
Parent confirms and acknowledges that its obligations under the Parent
Guarantees remain in full force and effect, notwithstanding such additions and
amendments.
In addition:
(a)
the Series 2010-1 Parent Guarantee and the Series 2010-2 Parent Guarantee are
hereby amended as set forth below:

(i)
THE WORDS “AND ZIPCAR” ARE HEREBY ADDED AFTER THE WORD “BUDGETCAR” WHERE THE
WORD “BUDGETCAR” APPEARS IN THE DEFINITION OF “SERVICING OBLIGATIONS”, IN BOTH
PLACES IN SECTION 11(I) AND IN BOTH PLACES IN SECTION 12(B).

(ii)
THE WORD “, ZIPCAR” IS HEREBY ADDED AFTER THE WORD “BUDGETCAR” WHERE THE WORD
“BUDGETCAR” APPEARS IN EACH PLACE IN SECTION 3, SECTION 4, SECTION 7, SECTION 15
AND SECTION 25.

(iii)
THE WORDS “OR ZIPCAR” ARE HEREBY ADDED AFTER THE WORD “BUDGETCAR” WHERE THE WORD
“BUDGETCAR” APPEARS IN SECTION 6 AND SECTION 17(B).

(iv)
THE WORD “, ZIPCAR’S” IS HEREBY ADDED AFTER THE WORD “BUDGETCAR’S” WHERE THE
WORD “BUDGETCAR’S” APPEARS IN SECTION 4(A)(IX).

(b)
(b) the Series 2011-1 Parent Guarantee and the Series 2012-1 Parent Guarantee
are hereby amended as set forth below:

(i)
THE WORDS “AND ZIPCAR” ARE HEREBY ADDED AFTER THE WORD “BUDGETCAR” WHERE THE
WORD “BUDGETCAR” APPEARS IN THE DEFINITION OF “SERVICING OBLIGATIONS”, IN BOTH
PLACES IN SECTION 11(H) AND IN BOTH PLACES IN SECTION 12(B).

(ii)
THE WORD “, ZIPCAR” IS HEREBY ADDED AFTER THE WORD “AVISCAR” WHERE THE WORD
“AVISCAR” APPEARS IN EACH PLACE IN SECTION 3 (OTHER THAN PART (A)), SECTION 4,
SECTION 7, SECTION 15 AND SECTION 25.

(iii)
THE WORDS “OR ZIPCAR” ARE HEREBY ADDED AFTER THE WORD “BUDGETCAR” WHERE THE WORD
“BUDGETCAR” APPEARS IN SECTION 6 AND SECTION 17(B).

(iv)
THE WORD “, ZIPCAR’S” IS HEREBY ADDED AFTER THE WORD “BUDGETCAR’S” WHERE THE
WORD “BUDGETCAR’S” APPEARS IN SECTION 4(A)(IX).

2.7
Amendments to the Funding LP Security Agreement

The Funding LP Security Agreement is hereby amended as set forth in this Section
2.7:    
(a)
The words “Zipcar Canada Inc.,” are hereby added after the words “Budgetcar
Inc.,” in both places where the words “Budgetcar Inc.,” appear in Section 4.3(o)
of such agreement.

2.8
Amendments to the Funding LP Partnership Agreement

By their execution of this Amendment, each of the Series 2010-1 Noteholder and
the Series 2010-2 Noteholder hereby consents to the amendments made on the date
hereof to the Funding LP Partnership Agreement.    
ARTICLE 3    
GENERAL
3.1
Effective Date

The amendments set forth in this Amendment shall be effective as of the date
hereof.
3.2
Further Assurances

Each of the parties hereto shall promptly do, make, execute or deliver, or cause
to be done, made, executed or delivered, all such further acts, documents and
things as any other party hereto may reasonably require from time to time for
the purpose of giving effect to this Amendment and shall use reasonable efforts
and take all such steps as may be reasonably within its power to implement to
their full extent the provisions of this Amendment.
3.3
Enurement

This Amendment shall enure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns.
3.4
Counterparts

This Amendment may be executed in counterparts, each of which shall be deemed to
be an original and all of which taken together shall constitute one and the same
document.
[signature pages follow]


IN WITNESS WHEREOF the undersigned have executed this Amendment.
 
 
AVISCAR INC.
By:
/s/ David Calabria
 
Name: David Calabria 
Title: Assistant Treasurer







[Signatures Continue on Next Page]






 
 
BUDGETCAR INC.
By:
/s/ David B. Wyshner
 
Name: David B. Wyshner
Title: Executive Vice President, Chief Financial Officer & Treasurer







[Signatures Continue on Next Page]




 
 
ZIPCAR CANADA INC.
By:
/s/ David Calabria
 
Name: David Calabria
Title: Vice President & Assistant Treasurer







[Signatures Continue on Next Page]




 
 
WTH CAR RENTAL ULC
By:
/s/ David Calabria
 
Name: David Calabria
Title: Assistant Treasurer







[Signatures Continue on Next Page]




 
 
WTH FUNDING LIMITED PARTNERSHIP, in its own capacity and in its capacity as
Administrator, by its General Partner, AVISCAR INC.
By:
/s/ David Calabria
 
Name: David Calabria
Title: Assistant Treasurer







[Signatures Continue on Next Page]




 
 
BNY TRUST COMPANY OF CANADA, as Indenture Trustee and not in its individual
capacity
By:
/s/ Patricia Benjamin
 
Name: Patricia Benjamin
Title: Authorized Officer







[Signatures Continue on Next Page]




 
 
BNY TRUST COMPANY OF CANADA, as trustee of CANADIAN MASTER TRUST, by its
Securitization Agent, BMO NESBITT BURNS INC.
By:
/s/ Terry Ritchie
 
Name: Terry Ritchie
Title: Managing Director
 
 
By:
/s/ Kevin Brown
 
Name: Kevin Brown
Title: Director







[Signatures Continue on Next Page]




 
 
MONTREAL TRUST COMPANY OF CANADA, as trustee of BAY STREET FUNDING TRUST, by its
Securitization Agent, SCOTIA CAPITAL INC.
By:
/s/ Doug Noe
 
Name:
Title:







[Signatures Continue on Next Page]




 
 
AVIS BUDGET CAR RENTAL, LLC
By:
/s/ David Calabria
 
Name: David Calabria
Title: Vice President & Assistant Treasurer








 